Citation Nr: 0101198	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99 19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel





INTRODUCTION

The veteran had active military service from December 1955 to 
December 1957 and active duty training from June 3 to June 
18, 1972.

This matter comes before the Board of Veterans' Appeals from 
a May 1998 rating decision of the San Juan, Puerto Rico 
Regional Office (RO) of the Department of veterans Affairs 
(VA) which granted a 40 percent rating for the veteran's low 
back disorder.


FINDING OF FACT

The veteran's service-connected status post laminectomy due 
to herniated nucleus pulposus is manifested by symptoms 
reasonably reflecting pronounced lumbar disc disease; 
fixation of the spine or lower extremity pathology such as 
footdrop, so as to warrant a separate compensable rating, is 
not shown.


CONCLUSION OF LAW

A 60 percent for low back disability is warranted. 38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been examined by the VA in connection with 
his claim and has not identified any additional relevant 
evidence.  The Board finds that the evidentiary record is 
sufficient both in scope and depth for an equitable appellate 
decision.


Background

October 1997 VA clinical records show that the veteran 
complained of chronic low back pain with occasional leg 
paresthesias.  VA neurology clinic progress notes disclose 
further complaints of feelings of numbness.  An October 1997 
x-ray study of his lumbosacral spine showed straightening of 
the normal lordosis, vertebral bodies normal in height, and 
narrowing of the L5-S1 intervertebral disc space.  There were 
prominent anterior spurs scattered in the spine and a 
suggestion of narrowing of the proximal aspects of the 
sacroiliac joints.  The impressions included straightening of 
the lumbar lordosis, thought possibly to be related to muscle 
spasm, discogenic disease suggested at L5-S1, and 
degenerative spondylosis.  An November 1997 magnetic 
resonance imaging (MRI) examination resulted in diagnoses of 
degenerative disc disease of L4-L5 and L5-S1; posterior and 
left recurrent herniated nucleus pulposus at L3-L4; L2-L4 
bulging disc and acquired spinal stenosis at L4-L5 associated 
with post surgical change by MRI of the lumbar spine; and 
clinical right L4-L5 S1 lumbar radiculopathy.  December 1997 
and January 1998 progress notes referred to the MRI 
indicating degenerative changes of the lumbar spine, L3-L4 
disc protrusion, and L4-L5 spinal stenosis with associated 
granulation tissue. 

The veteran received a VA medical examination in April 1998.   
He complained of severe low back pain with radiation to the 
left leg up to the calf associated with weakness of the legs.  
He stated that he had sought medical attention due to low 
back pain on three occasions during the last year, and that 
he had been treated with medications, hot pads, and physical 
therapy.  Medication provided temporary relief.  Upon 
examination, his range of lumbar spine motion was forward 
flexion to 55 degrees, backward extension to 25 degrees, 
right and left lateral flexion to 25 degrees, and right and 
left rotation to 35 degrees.  There was painful motion on the 
last degree on rotations.  There was moderate objective 
evidence of painful motion on the last degree on rotation of 
the lumbar spine only.  There was objective evidence of 
severe lumbosacral paravertebral muscle spasm upon palpation.  
There was objective evidence of mild weakness of the right 
ankle dorsiflexor muscle.  The extensor hallucis longus with 
muscle strength graded 4 or 5.  There were postural 
abnormalities of the back with no fixed deformities.  There 
was evidence of severe lumbosacral spasm of the back 
musculature.   He was found to have a normal gait cycle with 
no muscular atrophy.   He had a positive straight leg raising 
test in both legs at 90 degrees.  Both the right knee and 
right ankle jerks were absent.  

The diagnoses were status post lumbar laminectomy due to 
herniated nucleus pulposus in 1972; disc desiccation seen 
from L2 to S1; degenerative disc disease of L4-L5 and L5-S1; 
posterior and left recurrent herniated nucleus pulposus at 
L3-L4; L2-L4 bulging disc and acquired spinal stenosis at L4-
L5 associated with post surgical change by MRI of the lumbar 
spine; and clinical right L4-L5 S1 lumbar radiculopathy. 

Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity. Separate Diagnostic Codes (DCs) identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness. Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7. The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55 (1994). However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations. Powell v. West, 13 Vet. 
App. 31, 35 (1999).

The Board notes that while under 38 C.F.R. § 4.40 and § 4.45 
functional impairment from pain or weakness, with actual 
pathology, is not "subsumed" in ratings based solely on 
limited motion and a higher rating than actually demonstrated 
by limitation of motion alone, even if the limited motion is 
compensable, is not a form of prohibited pyramiding under 38 
C.F.R. § 4.14. Thus, there may be additional limitation of 
motion from pain or on repeated use of the joint. DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995). With joint pathology 
painful motion is a disability factor, with behavioral 
changes on testing being corroborating evidence thereof, and 
warrants at least the minimum rating. 38 C.F.R. § 4.59.

The RO has rated the lumbosacral spine disability under 38 
C.F.R. § 4.71a, DC 5293 and has assigned a 40 percent 
evaluation for status post lumbar laminectomy due to 
herniated nucleus pulposus.

Under 38 C.F.R. § 4.71a, DC 5293 severe status post lumbar 
laminectomy due to herniated nucleus pulposus with recurring 
attacks, with intermittent relief, warrants a 40 percent 
schedular rating; a maximum 60 percent schedular rating is 
established for pronounced status post lumbar laminectomy due 
to herniated nucleus pulposus with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.

The current rating of 40 percent is the maximum rating that 
may be assigned under Diagnostic Codes 5292 (for limitation 
of lumbar motion) and 5295 (for lumbosacral strain). Thus, 
those codes provide no basis for increase in this case. In 
addition to the 60 percent rating available for pronounced 
post lumbar laminectomy due to herniated nucleus pulposus, 
higher ratings are also possible for low back disability 
where there is unfavorable ankylosis of the lumbosacral 
spine, which would warrant a 50 percent rating under DC 5289 
or where there is complete bony fixation (ankylosis) of the 
spine at a favorable or unfavorable angle which would warrant 
60 and 100 percent ratings, respectively, under DC 5286.

Here, ankylosis of the spine has never been noted, so we must 
evaluate the veteran's post lumbar laminectomy due to 
herniated nucleus pulposus under Code 5293. Findings on 
examinations have included objective evidence of persistent 
symptoms compatible with sciatic neuropathy, with complaints 
of characteristic severe low back pain with radiation to the 
left leg up to the calf associated with leg weakness, and 
with severe lumbosacral paravertrebal muscle spasm and absent 
ankle jerk revealed by the April 1998 VA examination report.  
The veteran's relief with medication is described as only 
temporary, indicating that he has no more than little 
intermittent relief of back pain.  Such findings reasonably 
approximate the criteria for pronounced intervertebral disc 
syndrome under Code 5293, and warrant a 60 percent rating for 
the disorder.  As noted previously, disability equivalent to 
fixation of the spine is not demonstrated (nor alleged, even 
on occasion of exacerbation or due to pain).   Accordingly, a 
schedular rating in excess of 60 percent (under alternate 
codes since 60 is the maximum rating under Code 5293) is not 
warranted.

There remains for consideration whether lower extremity 
neurological impairment warrants a separate compensable 
rating. Bierman v. Brown, 6 Vet. App. 125 (1994) addressed 
the question of pyramiding when intervertebral disk syndrome 
is rated 60 percent and there is loss of use of a foot 
(paralysis of the common peroneal nerve). It was held that 
the two diagnostic codes involved, Code 5293 and Code 8521 
(for paralysis of the common peroneal nerve) did not result 
in pyramiding if there was actual foot drop. Here, there is 
no showing of footdrop or of any other indications of such 
severe neurological lower extremity disability. Consequently, 
any associated lower extremity disability is subsumed in the 
rating under Core 5293, and a separate compensable rating for 
such impairment is not warranted.

Changes in the law brought about by the Veterans Claims 
Assistance Act of 2000 amplified the notification and duty to 
assist requirements pertaining to veterans' claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___(2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).   In this case, the 
new notification and development requirements have been 
satisfied.



ORDER

A 60 percent rating for low back disability is granted, 
subject to the regulations governing payment of monetary 
awards.
	


		

GEORGE R. SENYK
Veterans Law Judge
Board of Veterans' Appeals

 

